Citation Nr: 0907031	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  02-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for residuals of encephalitis.  

2.  Entitlement to an initial rating higher than 20 percent 
for cervical spine arthritis.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from May 
1942 to October 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2001 and September 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO), in 
Huntington and Roanoke, Virginia, respectively.  A June 2001 
rating decision, by the Huntington RO, denied an increased 
rating for residuals of encephalitis and entitlement to TDIU.  
Notably, jurisdiction over his claims was subsequently 
transferred to the RO in Roanoke, and that office ultimately 
forwarded the appeal of those issues to the Board.  

The Board remanded the veteran's appeal of the encephalitis 
and TDIU claims in September 2003 and March 2005 for further 
development and adjudication.  In September 2005, another 
rating decision by the Roanoke RO granted service connection 
for arthritis of the cervical spine, as a residual of his 
already service-connected encephalitis, and assigned an 
initial 20 percent rating, retroactively effective from April 
14, 2003.  The veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  

In October 2006, the Board issued a decision denying all 
three issues on appeal.  The veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
In July 2008, the Court vacated the Board's decision and 
remanded the case to the Board for further development and 
readjudication, taking into consideration matters raised in 
its order.  The Court entered judgment in August 2008.  
So this case is once again before the Board.

To comply with the Court's mandates, the Board in turn is 
remanding the claims for encephalitis, cervical spine 
arthritis, and TDIU to the RO via the AMC for further 
development and consideration.  

REMAND

The Court's order indicates that VA failed to comply with its 
duty to notify under the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008), as specifically required by 
its recent precedent decision, Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43 (2008). 

Under 38 U.S.C. § 5103(a), VA is required to inform the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  To satisfy the 
§ 5103(a) notice obligation in claims for increased 
disability compensation, VA must inform the appellant that, 
to substantiate the claim, the evidence must show a worsening 
of the condition or an increase in severity of a disability 
and the effect that such worsening or increase has on 
employment and daily life.  See Vazquez-Flores, 22 Vet. App. 
at 43.  Moreover, the VA failed to rebut the presumption of 
prejudicial error created by failing to provide Vazquez-
Flores notice regarding his claim for an increased rating for 
encephalitis.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As such, the Court vacated the prior Board decision 
so that the VA can provide adequate VCAA notice and 
readjudication of his increased rating claim for residuals of 
encephalitis.  See Vazquez-Flores and Sanders, both supra.  

Since this appeal has been ongoing for several years, the 
Board also finds that another VA examination is needed to 
determine the current severity of the veteran's service-
connected cervical spine disability.  His last VA examination 
for his cervical spine disability was in March 2006, nearly 
three years ago. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).  So a VA 
examination is therefore needed to assess the current 
severity of the veteran's cervical spine disability. 

In examining this disability, the examiner must comment on 
whether the veteran's sleep problems are related to his 
service-connected cervical spine arthritis.  The veteran's 
March 2006 supporting statement described "his severe 
problem in sleeping because of neck stiffness and pain."  He 
added "his sleep difficulties were clearly the result of his 
service-connected condition in his cervical spine."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(lay persons may be competent to testify as to increasing 
symptomatology - e.g., sleeping difficulty, neck stiffness, 
and pain - experienced since service, but are not competent 
to attribute such symptoms to a clinical diagnosis, which 
requires medical expertise.)  The Court's order indicated 
that the Board needs to provide an adequate discussion of the 
veteran's lay evidence, including assessing whether his sleep 
problems are related to his cervical spine disability.  Upon 
remand, therefore, this issue must be addressed in the VA 
examination of his cervical spine disability.

A VA examination is also required prior to adjudication of 
his TDIU claim, because there is currently no medical opinion 
as to whether the veteran is unable to secure and maintain 
gainful employment (physical or sedentary) in light of his 
service-connected disabilities.  Notably, the April 2003 VA 
examiner's opinion regarding the veteran's employability 
appears to be incomplete, and ended abruptly with the words 
"some of his difficulty."  Strangely, a May 2005 VA 
compensation examiner's addendum was provided by another 
physician, who attempted to interpret the meaning of the 
incomplete opinion provided in April 2003, resulting in an 
intrinsically speculative addendum.  Further, a July 2005 
neurological examination provided a negative opinion against 
his TDIU claim, but did not furnish any rationale.  On the 
other hand, a July 2005 eye examination provided an opinion 
supporting his claim of unemployability from his eye 
disorder, but similarly failed to furnish any rationale.  And 
a March 2006 VA examination of his cervical spine disability 
simply did not comment on his employability due to that 
service-connected disability.  

It is therefore unclear as whether the veteran is unable to 
work due to his service-connected disabilities.  As stated by 
the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), 
the Board may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  The Board may not offer its own 
opinion regarding whether the veteran can perform work based 
on his current level of disabilities, a technique that the 
Court has previously determined to be "inadequate" within 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) 
(citations omitted).  A VA examination is therefore required 
to address this issue.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA notice to 
comply with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), pertinent to his 
increased-rating claim for residuals of 
encephalitis.

2.  Schedule the veteran for appropriate VA 
examination(s), both to assess the current 
severity of his cervical spine arthritis 
and to determine the effect of his service-
connected disabilities on his 
employability.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on these claims.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the veteran's pertinent medical 
history.

a.) The VA cervical spine examination 
should describe all symptomatology due to 
the veteran's service-connected cervical 
spine disability, to include the severity 
of his arthritis and associated limitation 
of motion.  In addition, the examiner 
should document range of motion of the 
cervical spine, in degrees, noting any 
additional limitation of motion due to 
pain, fatigue, weakness, or lack of 
endurance of the cervical spine.  

The VA cervical spine examiner must also 
assess whether the veteran's sleep problems 
are related to his service-connected 
cervical spine arthritis.  The examination 
report must include a complete rationale 
for all opinions and conclusions expressed.

b.)  Based on examination findings and 
other evidence contained in the claims 
file, an appropriate VA examiner must offer 
an opinion as to whether it is at least as 
likely as not that the veteran is unable to 
obtain or maintain substantially gainful 
employment solely as a result of the 
combination of his service-connected 
disabilities, which are (1) residuals of 
encephalitis with sixth nerve palsy (eyes) 
and (2) arthritis of the cervical spine.  

In doing so, the examiner must also 
consider the veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

3.  Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the veteran's 
satisfaction, send him another SSOC and 
give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the CAVC.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




